DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Examiner acknowledges that the instant application claims foreign priority to EP19191889.5, filed 15 Aug 19.  A certified copy of this foreign application has been added to the file wrapper as of 10 Jul 20.  As such, the effective filing date for the subject application is 15 Aug 19.
Information Disclosure Statement
Examiner has considered the IDS dated 18 Jun 20.
Claim Interpretation
Firstly, while Claim 1 is clearly an independent claim drawn to an interface, Claim 10 is drawn to a UAV, Claim 12 is drawn to a tool or payload, Claim 14 is drawn to a system, and Claim 17 is drawn to a method, even though they are written as dependent claims (which is supported by the fact that the claim fee worksheet only shows one independent claim rather than four, which would be the case if Claims 10, 12, 14, and 17 were each independent claims along with Claim 1).  However, these four questionable claims are called “hybrid” claims because they are mix of the original statutory category of independent Claim 1 (i.e. an interface, which is a first type of apparatus), which they are all claiming dependency on by referencing within their own claim bodies, but they’re instead drawn to something totally different (either a UAV, a tool/payload, a system, and/or a method, respectively).  As such, it is not entirely clear if these claims are appropriate dependent claims or if they should instead be considered their own independent claims (wherein their respective references to independent Claim 1 can be alternatively made by writing out each of the limitations from independent Claim 1 within their own claim bodies instead of just claiming reference back to Claim 1 directly or indirectly).  It should be further noted that if Claims 10, 12, 14, and 17 were appropriate dependent claims then many of the terms utilized would be written with proper antecedent basis (by saying “said” or “the” prior to the term) rather than utilizing it/them as if they were being utilized for the first time.  For purposes of compact prosecution, Examiner is interpreting these claims as if they were independent claims, and since there are then five of them, a new fee worksheet appears to be required (along with additional fees for having more than three independent claims).  Appropriate corrections and/or clarification is/are required and/or requested.
Secondly, Claims 10-11 and 14 (and Claims 15-17 due to dependency) each utilize the phrase “optionally an additional steering system” followed by the reference character 11.  Because of the use of the word “optionally”, Examiner is interpreting this element to have limited patentable weight as it is not required.
Thirdly, the following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “at least one first connecting element for connecting…”, “at least one second connecting element for connecting…”, “at least one sensor unit configured to…”, and “at least one control unit…configured to…”, each per independent Claim 1 (i.e. Interface) , “power electronics…configured to…” per dependent Claim 4, “a logical interface unit configured to…” per dependent Claim 5, “computational unit…configured with a communication protocol enabling…” per dependent Claim 6, “at least one electrical energy supply unit configured to…” per dependent Claim 7, “a data communication element…configured to…” (x2) per dependent Claim 8, “at least one propulsion unit configured for moving…”, “at least one flight control unit configured to…”, “an additional steering unit for controlling…”, “at least one tool or payload connecting element…configured to…”, and “at least one data communication element configured for at least inputting…”, each per independent(?) Claim 10 (i.e. UAV), “at least one interface connecting element…configured to…” per independent(?) Claim 12 (i.e. Tool or Payload), “at least one data communication element configured to…” per dependent Claim 13, “at least one flight control unit configured to…”, “an additional steering unit for controlling…”, “at least one tool or payload connecting element…configured to…”, and “at least one data communication element configured for at least inputting…”, each per independent(?) Claim 14 (i.e. System), and “at least one interface connecting element…configured to…” per dependent Claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Based on the specification/claims:
“at least one first connecting element for connecting…” / “at least one tool or payload connecting element…configured to…” are being interpreted to be one or more first physical mechanical, electromechanical, electromagnetic, and/or magnetic (or any combination thereof) connecting elements as per the specification’s Paragraphs 14 and 18, and potentially more specifically a mechanical attachment in the form of two standard aero-space rails or profiles per the specification’s Paragraph 20
“at least one sensor unit configured to…” is being interpreted to be at least one of a force sensor and/or a load cell, as per dependent Claim 2 and the specification’s Paragraph 22 (note the associated 35 USC 112(d) rejection against Claim 2 for not being further limiting from the claim in which it depends)
“at least one second connecting element for connecting…” / “at least one interface connecting element…configured to…” are being interpreted to be one or more second physical mechanical, electromechanical, electromagnetic, and/or magnetic (or any combination thereof) connecting elements as per the specification’s Paragraphs 15 and 19, and potentially more specifically a pin or bolt type connector, as per dependent Claim 3 and the specification’s Paragraph 21
“at least one control unit…configured to…” is being interpreted to be one or more of power electronics, a logical interface unit, and/or a computational unit, as per dependent Claims 4-6, respectively, and the specification’s Paragraphs 23-32, wherein each of these are also 35 USC 112(f) terms themselves, each described separately below; however, (a) one or more of these terms lack definitive structure themselves, and (b) one or more of these terms may actually be synonymous with each other, thus collectively rendering the “at least one control unit…configured to…” to also lack definitive structure (note the associated 35 USC 112(b) rejection against at least Claims 1 and 4-6 for lack of definitive structure); furthermore, “at least one control unit…configured to…” is also being interpreted to potentially be a flight controller as per the specification’s Paragraph 41, because even though the additional 35 USC 112(f) term “flight control unit”, described below, appears to be described separately from said “control unit” throughout the disclosure, a “flight control unit” may be considered a sub-type of the broader term “control unit”
“power electronics…configured to…” is only mentioned in the specification’s Paragraphs 23-24 and 59 and Claim 4, but these portions of the disclosure only describe this term’s functionality but not its definitive structure (note the associated 35 USC 112(b) rejection against at least Claim 4 for lack of definitive structure)
“a logical interface unit configured to…” is being interpreted to be one or more of a simple I/O (input/output) per the specification’s Paragraph 29, and/or a data bus or a serial connection per the specification’s Paragraph 30; furthermore, the specification’s Paragraph 31 states “the interface further comprises at least one data communication element (i.e., a logical interface), which can be either wired (e.g., a plug connector) or wireless (e.g., an antenna)”, thus making it appear as though this term may also be referring to one or more of a plug connector and/or an antenna; further still, the specification’s Paragraph 59 states “the logical interface unit 8db is devised in the form of a computational unit, preferably a low power computational unit, i.e., a small computer”, thus making it appear as though this term may also be referring to a low power small computer (note the associated 35 USC 112(b) rejection against at least Claims 1, 5-6, 8, 10, and 13-15 since Paragraphs 31 and 59 indicate that this term may be synonymous with “data communication element” and/or “computational unit”)
“computational unit…configured with a communication protocol enabling…” is being interpreted to be a low power small computer per the specification’s Paragraphs 32-34 and 59; however, Paragraphs 31 and 59 indicate that this term may be synonymous with “data communication element” and/or “logical interface”, so based on that possibility, Paragraphs 29-31 indicate that this term may also be referring to one or more of a simple I/O (input/output), a data bus or a serial connection, a plug connector, and/or an antenna (note the associated 35 USC 112(b) rejection against at least Claims 1, 5-6, 8, 10, and 13-15 since Paragraphs 31 and 59 indicate that this term may be synonymous with “data communication element” and/or “logical interface”)
“at least one electrical energy supply unit configured to…” is being interpreted to be a battery, another source of electrical energy, and/or a secondary (rechargeable) battery unit per the specification’s Paragraphs 34-35 and 50 (note the associated 35 USC 112(b) rejection against at least Claims 7 and 9 since the option “another source of electrical energy” per the specification’s Paragraph 34 is not definitive structure)
“a data communication element…configured to…” (x2) / “at least one data communication element configured for at least inputting…” are each being interpreted to be a plug connector or an antenna as per the specification’s Paragraphs 31, 37, and 40; however, Paragraphs 31 and 59 indicate that this term may be synonymous with “computational unit” and/or “logical interface”, so based on that possibility, Paragraphs 29-31 and 59 indicate that this term may also be referring to one or more of a simple I/O (input/output), a data bus or a serial connection, and/or a low power small computer (note the associated 35 USC 112(b) rejection against at least Claims 1, 5-6, 8, 10, and 13-15 since Paragraphs 31 and 59 indicate that this term may be synonymous with “computational unit” and/or “logical interface”)
“at least one propulsion unit configured for moving…” is being interpreted to be a propeller or rotor used in conjunction with an electrically powered motor as per the specification’s Paragraphs 55 and 58
“at least one flight control unit configured to…” is being interpreted to be a flight controller as per the specification’s Paragraph 41 
“an additional steering unit for controlling…” is being interpreted to be a tiltable wing and/or a flap as per the specification’s Paragraphs 38 and 63
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structures to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structures to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).
Fourthly, for ease of reference, the following reference character numbers are shown in the claims within parenthesis, each associated with the submitted figures/drawings:
(1) an Unmanned Aerial Vehicle (UAV)
(2) main airframe
(3) at least one propulsion unit
(6) a flight control unit
(7) at least one tool or payload connecting element (to connect with interface 8)
(10) at least one data communication element (to relay data from interface 8 to flight control unit 6)
(11*) an additional steering unit (*merely optional per Claims 10-11 and 14-17)
(8) an interface
(8a) at least one first connecting element (to connect with UAV 1)
(8b) at least one second connecting element (to connect with tool or payload 9)
(8c) at least one sensor unit
(8d*) at least one control unit (*and possibly improperly, 8db per Claim 5)
(8da) power electronics
(8db) a logical interface unit / a computational unit
(8e) at least one electrical energy supply unit
(8f) at least one of a data communication element (to receive data from control unit 8d)
(8g) at least one data communication element (to provide data to flight control unit 6)
(unlisted*) a human machine interface (*per Claim 9)
(9) a tool or payload
(9a) a tool or payload body
(9b) at least one data communication element
(9c) at least one interface connecting element (to connect with interface 8)
Claim Objections
Claim 5 is objected to because of the following informalities: this claim utilizes the phrase “a logical interface unit configures to provide data…”; however, it appears that this phrase uses the term “configures” when it should instead use “configured”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: firstly, this claim brings in a human machine interface, comprising a touchpad or display, but unlike all of the other structural elements of the claims, does not assign a drawing/figure reference character to this element.  Furthermore, this claim also mentions “an electrical energy supply unit”, which is not only inconsistent with Claim 7 which states this element instead as “at least one electrical energy supply unit”, but further, is listed in Claim 7 with the drawing/figure reference character 8e, despite this reference character being missing for this element in Claim 9.  Appropriate corrections are required.
Claims 10-11, 14, and 16-17 are objected to because of the following informalities:  These claims each utilize the phrase “at least one flight control unit” or “said least one flight control unit” even though they should instead say “said at least one flight control unit” or “said at least one flight control unit”, respectively.  Furthermore, independent Claims 1-9 and 12-13 already discuss this term as a single “flight control unit” (not at least one), thus making the use of this term inconsistent throughout the claim set.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
Firstly, the following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-10, and 13-15 (and Claims 2-3, 11-12, and 16-17 based on dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, for the following reasons:
(1) Claims 1 and 4-6 each utilize the 35 USC 112(f) term “control unit”, but as described in the Claim Interpretation section above, there is lack of definitive structure for this term in the disclosure, thus rendering the claims that utilize it indefinite as well.  Appropriate corrections are required.
(2) Claim 4 utilizes the 35 USC 112(f) term “power electronics”, but as described in the Claim Interpretation section above, there is lack of definitive structure for this term in the disclosure, thus rendering this claim that utilizes it indefinite as well.  Appropriate correction is required.
(3) Claims 1, 5-6, 8, 10, and 13-15 each utilize one or more of the 35 USC 112(f) terms “data communication element”, “computational unit”, and/or “logical interface”, but as described in the Claim Interpretation section above, it is not clear from the disclosure as to whether any of these elements are actually one in the same (i.e. synonymous), and if so, it is not clear as to why there are multiple terms for the same structural element, thus rendering the claims that utilize these terms indefinite.  Appropriate corrections are required.
(4) Claims 7 and 9 each utilize the 35 USC 112(f) term “electrical energy supply unit”, but as described in the Claim Interpretation section above, there is lack of definitive structure for this term in the disclosure, thus rendering the claims that utilize it indefinite as well.  Appropriate corrections are required.
Claims 1, 4-6, and 8-15 (and Claims 2-3, 7, and 16-17 based on dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, for the following reasons:
(1) Claims 1, 4, 8, and 13 each utilize the phrase “said control unit” and/or “the control unit”; however, independent Claim 1 previously states “at least one control unit”, thus making the use of these terms in these particular claims lacks proper antecedent basis.  For purposes of compact prosecution Examiner is interpreting the subsequent uses in these claims to be “said at least one control unit” or “the at least one control unit”.  Appropriate corrections are required.
(2) Claim 5 utilizes the phrase “wherein the at least one control unit (8db) comprises a logical interface unit (8db)”, but then Claim 6 utilizes the phrase “wherein the at least one control unit (8d) comprises a computational unit (8db)”.  However, the reference character 8db is utilized for all three of the at least one control unit, the logical interface unit, and the computational unit.  And further, all other references to the at least one control unit actually uses 8d and not 8db.  As such, these reference characters create indefiniteness as to which reference characters are associated with which elements, and/or are certain elements actually the same thing (and if so, they should not be called separate things).  For purposes of compact prosecution Examiner is interpreting the at least one control unit to always be 8d and both the logical interface unit and the computational unit being equivalent elements and each assigned 8db.  Appropriate corrections are required.
(3) Claim 8 brings in “at least one of a data communication element” but then follows it with the reference character 8f, Claims 10 and 14 each bring in “at least one data communication element” again, but follows these with the reference character 10, and Claim 15 brings in “at least one data communication element” again, but follows it with the reference character 9b.  However, “at least one of a data communication element” was already utilized by independent Claim 1, although in that case it was followed by the reference character 8g, thus creating indefiniteness as to whether these are each the same element (and if so, the subsequent use in Claims 8, 10, and 14-15 should begin with “the” or “said” and the reference character should be 8g instead of 8f or 10 or 9b), or if they are each different elements (and if so, they should be clearly differentiated by perhaps saying “at least one of a first data communication element”, “at least one of a second data communication element”, “at least one of a third data communication element”, “at least one of a fourth data communication element”, respectively, or the like).  For purposes of compact prosecution Examiner is interpreting these to each be separate elements.  Appropriate corrections are required.
(4) Claim 9 utilizes the phrase “an electrical energy supply unit”, singular and without any reference characters; however, Claim 7 utilizes the phrase “at least one electrical energy supply unit (8e)”.  As such, it is indefinite as to whether or not this use in Claim 9 is referring to the same element/-s as what was mentioned in Claim 7, or if it’s referring to a different element entirely, particularly because the use in Claim 9 uses “an” instead of “at least one” and also because the use in Claim 9 does not mention a reference character.  For purposes of compact prosecution Examiner is interpreting these as being the same element (the same reference character 8e).  Appropriate correction is required.
(5) Claims 10 and 14 each utilize the phrase “at least one tool or payload connecting element” but then each later use the term “said tool or payload connecting element”, which lacks proper antecedent basis for use in these claims.  For purposes of compact prosecution Examiner is interpreting these subsequent uses to be “said at least one tool or payload connecting element”.  Appropriate corrections are required.
(6) Claim 11 utilizes the phrase “an additional steering unit” and follows it with the reference character 11; however, Claim 11 is listed as being dependent upon Claim 10, which already utilizes the phrase “an additional steering unit” and also follows it with the reference character 11.  As such, it is unclear as to why this phrase’s use in Claim 11 begins with “an” instead of “the” or “said”, thus creating indefiniteness as to whether they are meant to be the same element, or a different element (and if so, they need to be clearly differentiated from each other by perhaps saying “a first steering unit” with a first reference character and then “an additional steering unit”/”a second steering unit”, respectively, or the like).  For purposes of compact prosecution Examiner is interpreting these to be the same element (as if the use in Claim 11 is instead “the”/“said” “additional steering unit”).  Appropriate correction is required.
(7) Claims 12 and 15 each utilize the phrase “at least one interface connecting element” but then each later use the term “said interface connecting element” (twice in Claim 15), which lacks proper antecedent basis for use in these claims.  For purposes of compact prosecution Examiner is interpreting the subsequent uses in these claims to be “said at least one interface connecting element”.  Appropriate correction is required.
Claims 10, 12, 14, and 17 (and Claims 11, 13, and 15-16 based on dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As described above in the Claim Interpretation section, these claims are written as though they are dependent upon, either directly or indirectly, to independent Claim 1, even though they are each drawn to something different from the interface (i.e. a first type of apparatus) of independent Claim 1.  Claim 10 is instead drawn to a UAV, Claim 12 is instead drawn to a tool or payload, Claim 14 is instead drawn to a system, and Claim 17 is instead drawn to a method.  Due to this particular claim construction, these claims are indefinite because it is not clear as if they are meant to be independent claims or if they are meant to be dependent claims.  If they are meant to be dependent claims, then there are many terms utilized in these claims that create further indefiniteness because instead of referencing one or more terms from independent Claim 1 with proper antecedent basis (for example, by saying “said” or “the” followed by the element’s name), they use “a” or “an” as if they are being utilized for the first time.  As such, any use of these particular terms makes it unclear as to whether or not they are new (different) elements from the ones mentioned in independent Claim 1 (and if so, they should be clearly differentiated by saying “a first _____” and “a second _____”, respectively, or the like) or if they are meant to be the same elements from the ones already mentioned in independent Claim 1 (and if so, they should begin with “said” or “the” instead of “a” or “an”).  Appropriate corrections are required.
Secondly, the following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This claim is dependent upon independent Claim 1, which utilizes the 35 USC 112(f) term “sensor unit”, which per the specification’s Paragraph 22 is being interpreted as at least one of a force sensor and/or a load cell.  But then Claim 2 attempts to narrow independent Claim 1 by stating that this particular term “comprises at least one of a force sensor or a load cell”, which is exactly how independent Claim 1 is already being interpreted due to the use of this particular 35 USC 112(f) term.   As such, Claim 2 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 10-15, and 17 are rejected under 35 U.S.C. 103 as being obvious over Heinonen et al. (US 2017/0305570, filed 22 Apr 16 and published 26 Oct 17), herein “Heinonen”.
Regarding Claims 1-2 (independent and dependent, respectively), Heinonen discloses an interface (payload frame 104/202) for attaching a tool or a payload (“Each drone includes a payload having a payload frame and at least one payload module, such as cameras, cargo, and communication units, associated with the payload frame”, Paragraph 3, “the payload frame 104 is shown arranged with at least one payload modules, such as payload modules 110, 112”, Paragraph 50, “the payload frame 202 includes means for electrically coupling 204 at least one payload module, such as payload modules 206a-206e, to the payload frame 202”, Paragraph 52) to an Unmanned Aerial Vehicle (UAV) (drone 102), comprising:
at least one first connecting element for connecting the tool or payload to the interface on a tool or payload side thereof (“the payload frame may be configured to have any suitable shape, such as oval or spherical or cylindrical with or without segment, but essentially with both means for mechanical and electrical coupling for the payload modules”, Paragraph 35, “payload frame 104 also includes means for attaching (for physical attachment, not shown) the payload modules 110, 112 with the payload frame 104. The payload frame 104 further includes means for electrically coupling 120 (shown and explained in greater detail in FIG. 2) for the payload modules 110, 112”, Paragraph 51);
at least one second connecting element for connecting the interface to the UAV on a vehicle side of said interface (“The payload frame 104 is connected to the drone 102 using as coupling means 106”, Paragraph 50);
at least one sensor unit configured to measure at least one physical property of the tool or payload, upon said tool or payload being connected to the interface (“sensors (capable of measuring weight and volume of an object) may be arranged in the payload frame. Therefore, when the payload modules are operatively coupled to the payload frame such sensors may measure the weight and the volume of the payload modules. In another embodiment, the payload modules may include such sensors for measuring the weight and the volume thereof, and communicate the same through the communication interface”, Paragraph 40), wherein the at least one sensor unit comprises at least one of a force sensor or a load cell (per Claim 2, dependent on Claim 1) (see obviousness discussion below);
at least one control unit (“payload frame 104 also comprises a microcontroller 116. The microcontroller 116 is configured to communicate with a controller 118 of the drone 102”, Paragraph 50) in operative connection with said at least one sensor unit and with at least one data communication element (one or more of communication interfaces 214a-214e in conjunction with electrical connections 212a-212e and/or a wireless communication unit), said control unit is configured to communicate with a flight control unit of the UAV (controller 118 and/or a ground station) for providing said flight control unit with data related to said measured at least one physical property via said at least one data communication element (“flight parameters of the drones are remotely controlled by an operator from a ground station, alternatively the drone may be configured to fly autonomously”, Paragraph 2, “the wireless communication unit may enable the system to remotely communicate, for example with a ground station”, Paragraph 29, “means for electrically coupling comprises a communication interface for communicating with a controller of the drone. The term “communication interface” used herein typically includes an electronic circuit, usually designed to a specific standard that enables telecommunication between the at least one payload module and the controller of the drone. In an example, the communication interface may be a wired communication interface or a wireless-less communication interface, which may include but not be limited to Bluetooth, ZigBee and NFC (near field communication)”, Paragraph 34, “data associated with the relative location, the weight and the volume of the payload modules may be initially received by the microcontroller of the payload frame. Thereafter, the microcontroller of the payload frame may communicate with the controller of the drone with the help of a communication interface. In an example, the microcontroller of the payload frame and the controller of the drone may include a wired communication interface therebetween, otherwise a wireless-less communication interface, which may include but not be limited to Bluetooth, ZigBee and NFC (near field communication)”, Paragraph 42, “the payload module may comprise a wireless communication means. These communication means may be used for example for wirelessly communicating location data of the system to a ground station. In another embodiment, the positioning means and the wireless communication means may be present in the drone rather than in the payload module. In yet another embodiment, the controller of the drone communicates with the at least one payload module for receiving position information and for communicating with a ground station. In one embodiment, a weight, a volume and a further physical property of the payload frame may be known to the controller of the drone, otherwise the payload frame may be configured to communicate such information to the controller of the drone for the generation of the flight parameters of the system”, Paragraphs 47-48, “payload frame 202 also includes a microcontroller 216 configured to receive and/or determine data associated with the relative location, the weight, the volume and the further physical properties of the payload modules 206a-206e (for example with the help of sensors, arranged on the payload frame 202, not shown). Further, the microcontroller 216 is communicably coupled to the controller 118 of the drone 102 to transmit such data associated with the payload modules 206a-206e”, Paragraph 53).
Heinonen remains silent in that the at least one sensor unit comprises at least one of a force sensor or a load cell; however, based on Heinonen’s Paragraph 40 (“sensors (capable of measuring weight and volume of an object) may be arranged in the payload frame. Therefore, when the payload modules are operatively coupled to the payload frame such sensors may measure the weight and the volume of the payload modules. In another embodiment, the payload modules may include such sensors for measuring the weight and the volume thereof, and communicate the same through the communication interface”), this is considered an obvious-to-try type of sensor out of a finite number of possible sensor types to utilize when determining at least the weight of the payload, especially because these are both common/known sensor types for measuring weight.  As such, it would have been obvious to have modified Heinonen’s at least one sensor unit so that it is specifically a force sensor or a load cell, as is an obvious-to-try type of sensor likely already envisioned by Heinonen based on its Paragraph 40 discussing the specific measurement of payload weight, in order to meet obvious design choice purposes.  It should be noted that all other claims, even those listed as “independent”, are tied back to independent Claim 1, and thus this obviousness rationale is equally applicable to all other pending claims, but will not be repeated for the sake of brevity.
Regarding Claim 10 (independent), Heinonen discloses an Unmanned Aerial Vehicle (UAV) (drone 102), comprising:
a main airframe (“the drone comprises various mechanical, electronic and electro-mechanical components, such as motors, propellers, battery, communication means, sensors, and frame”, Paragraph 26);
at least one propulsion unit configured for moving the UAV and attached to said main airframe (“the drone comprises various mechanical, electronic and electro-mechanical components, such as motors, propellers, battery, communication means, sensors, and frame”, Paragraph 26);
at least one flight control unit (controller 118 and/or a ground station) configured to control said at least one propulsion unit and optionally an additional steering unit for controlling a movement of the UAV (“flight parameters of the drones are remotely controlled by an operator from a ground station, alternatively the drone may be configured to fly autonomously”, Paragraph 2, “The drone also includes a controller for generating and controlling flight parameters of the system. For example, the flight parameters may include but not limited to speed, altitude, turning speed of the system”, Paragraph 27, “The controller of the drone may be configured to generate flight parameters of the system, based on at least the weight distribution within the payload frame. The flight parameters may include but not be limited to speed, altitude and turning speed, of the system. In an example, based on the weight distribution within the payload frame, a rotational speed of propellers (or the motors coupled thereto) may be adjusted by the controller to make the flight of the system balanced and steady”, Paragraph 46);
at least one tool or payload connecting element attached to said main airframe, said tool or payload connecting element being configured to connect with the interface according to Claim 1 (payload frame 104/202) on the vehicle side thereof (“the payload frame may be configured to have any suitable shape, such as oval or spherical or cylindrical with or without segment, but essentially with both means for mechanical and electrical coupling for the payload modules”, Paragraph 35, “payload frame 104 is connected to the drone 102 using as coupling means 106”, Paragraph 50, “payload frame 104 also includes means for attaching (for physical attachment, not shown) the payload modules 110, 112 with the payload frame 104. The payload frame 104 further includes means for electrically coupling 120 (shown and explained in greater detail in FIG. 2) for the payload modules 110, 112”, Paragraph 51, “the payload frame 202 includes means for electrically coupling 204 at least one payload module, such as payload modules 206a-206e, to the payload frame 202”, Paragraph 52);
at least one data communication element (one or more of communication interfaces 214a-214e in conjunction with electrical connections 212a-212e and/or a wireless communication unit) configured for at least inputting input data received from said interface into said least one flight control unit (“data associated with the relative location, the weight and the volume of the payload modules may be initially received by the microcontroller of the payload frame. Thereafter, the microcontroller of the payload frame may communicate with the controller of the drone with the help of a communication interface. In an example, the microcontroller of the payload frame and the controller of the drone may include a wired communication interface therebetween, otherwise a wireless-less communication interface, which may include but not be limited to Bluetooth, ZigBee and NFC (near field communication)”, Paragraph 42).
Regarding Claim 12 (independent), Heinonen discloses a tool or payload (“Each drone includes a payload having a payload frame and at least one payload module, such as cameras, cargo, and communication units, associated with the payload frame”, Paragraph 3, “the payload frame 104 is shown arranged with at least one payload modules, such as payload modules 110, 112”, Paragraph 50) for use with an with an Unmanned Aerial Vehicle (UAV) (drone 102), the tool or payload comprising:
a tool or payload body (“at least one payload module, such as cameras, cargo, and communication units”, Paragraph 3; payload modules 110, 112, 206a-206e);
at least one interface connecting element attached to said tool or payload body, said interface connecting element being configured to connect with the interface according to Claim 1 (payload frame 104/202) on the tool or payload side thereof (“the payload frame may be configured to have any suitable shape, such as oval or spherical or cylindrical with or without segment, but essentially with both means for mechanical and electrical coupling for the payload modules”, Paragraph 35, “payload frame 104 also includes means for attaching (for physical attachment, not shown) the payload modules 110, 112 with the payload frame 104. The payload frame 104 further includes means for electrically coupling 120 (shown and explained in greater detail in FIG. 2) for the payload modules 110, 112”, Paragraph 51, “the payload frame 202 includes means for electrically coupling 204 at least one payload module, such as payload modules 206a-206e, to the payload frame 202”, Paragraph 52).
Regarding Claim 14 (independent), Heinonen discloses a system (“The present disclosure seeks to provide a system, having a drone and a payload frame connected to the drone”, Paragraph 5) of an Unmanned Aerial Vehicle (UAV) (drone 102), and the interface according to Claim 1 (payload frame 104/202) for attaching a tool or a payload to said UAV (“Each drone includes a payload having a payload frame and at least one payload module, such as cameras, cargo, and communication units, associated with the payload frame”, Paragraph 3, “the payload frame 104 is shown arranged with at least one payload modules, such as payload modules 110, 112”, Paragraph 50), wherein:
said UAV including a main airframe (“the drone comprises various mechanical, electronic and electro-mechanical components, such as motors, propellers, battery, communication means, sensors, and frame”, Paragraph 26), at least one propulsion unit configured for moving the UAV and attached to said main airframe (“the drone comprises various mechanical, electronic and electro-mechanical components, such as motors, propellers, battery, communication means, sensors, and frame”, Paragraph 26), at least one flight control unit (controller 118 and/or a ground station) configured to control said at least one propulsion unit and optionally an additional steering unit for controlling a movement of the UAV (“flight parameters of the drones are remotely controlled by an operator from a ground station, alternatively the drone may be configured to fly autonomously”, Paragraph 2, “The drone also includes a controller for generating and controlling flight parameters of the system. For example, the flight parameters may include but not limited to speed, altitude, turning speed of the system”, Paragraph 27, “The controller of the drone may be configured to generate flight parameters of the system, based on at least the weight distribution within the payload frame. The flight parameters may include but not be limited to speed, altitude and turning speed, of the system. In an example, based on the weight distribution within the payload frame, a rotational speed of propellers (or the motors coupled thereto) may be adjusted by the controller to make the flight of the system balanced and steady”, Paragraph 46), at least one tool or payload connecting element attached to said main airframe, said tool or payload connecting element being configured to connect with the interface on the vehicle side thereof (“the payload frame may be configured to have any suitable shape, such as oval or spherical or cylindrical with or without segment, but essentially with both means for mechanical and electrical coupling for the payload modules”, Paragraph 35, “payload frame 104 is connected to the drone 102 using as coupling means 106”, Paragraph 50, “payload frame 104 also includes means for attaching (for physical attachment, not shown) the payload modules 110, 112 with the payload frame 104. The payload frame 104 further includes means for electrically coupling 120 (shown and explained in greater detail in FIG. 2) for the payload modules 110, 112”, Paragraph 51, “the payload frame 202 includes means for electrically coupling 204 at least one payload module, such as payload modules 206a-206e, to the payload frame 202”, Paragraph 52), and at least one data communication element (one or more of communication interfaces 214a-214e in conjunction with electrical connections 212a-212e and/or a wireless communication unit) configured for at least inputting input data received from said interface into said least one flight control unit (“flight parameters of the drones are remotely controlled by an operator from a ground station, alternatively the drone may be configured to fly autonomously”, Paragraph 2, “the wireless communication unit may enable the system to remotely communicate, for example with a ground station”, Paragraph 29, “means for electrically coupling comprises a communication interface for communicating with a controller of the drone. The term “communication interface” used herein typically includes an electronic circuit, usually designed to a specific standard that enables telecommunication between the at least one payload module and the controller of the drone. In an example, the communication interface may be a wired communication interface or a wireless-less communication interface, which may include but not be limited to Bluetooth, ZigBee and NFC (near field communication)”, Paragraph 34, “data associated with the relative location, the weight and the volume of the payload modules may be initially received by the microcontroller of the payload frame. Thereafter, the microcontroller of the payload frame may communicate with the controller of the drone with the help of a communication interface. In an example, the microcontroller of the payload frame and the controller of the drone may include a wired communication interface therebetween, otherwise a wireless-less communication interface, which may include but not be limited to Bluetooth, ZigBee and NFC (near field communication)”, Paragraph 42, “the payload module may comprise a wireless communication means. These communication means may be used for example for wirelessly communicating location data of the system to a ground station. In another embodiment, the positioning means and the wireless communication means may be present in the drone rather than in the payload module. In yet another embodiment, the controller of the drone communicates with the at least one payload module for receiving position information and for communicating with a ground station. In one embodiment, a weight, a volume and a further physical property of the payload frame may be known to the controller of the drone, otherwise the payload frame may be configured to communicate such information to the controller of the drone for the generation of the flight parameters of the system”, Paragraphs 47-48, “payload frame 202 also includes a microcontroller 216 configured to receive and/or determine data associated with the relative location, the weight, the volume and the further physical properties of the payload modules 206a-206e (for example with the help of sensors, arranged on the payload frame 202, not shown). Further, the microcontroller 216 is communicably coupled to the controller 118 of the drone 102 to transmit such data associated with the payload modules 206a-206e”, Paragraph 53);
wherein said interface is mechanically fastened or fastenable to said UAV (“payload frame 104 is connected to the drone 102 using as coupling means 106”, Paragraph 50); and
wherein said interface and said UAV are operatively connected or connectable via said at least one data communication element of the UAV and said at least one data communication element of the interface (“The means for electrically coupling 204 includes electrical connections 212a-212e (such as electrical ports or connectors) configured at uniform distance, and communication interfaces 214a-214e. The communication interfaces 214a-214e are configured to communicate relative locations of the payload modules 206a-206e in the payload frame 202, weight, volume and further physical properties of the payload modules 206a-206e to the controller 118 of the drone 102 (shown in FIG. 1)”, Paragraph 52; also see Fig. 2).
Regarding Claim 17 (independent), Heinonen discloses a method (method 300) of operating an Unmanned Aerial Vehicle (UAV) as claimed in Claim 10 (drone 102), comprising:
connecting a tool or payload to the UAV (“at least one payload module, such as cameras, cargo, and communication units”, Paragraph 3; payload modules 110, 112, 206a-206e), using the interface (payload frame 104/202);
providing the UAV during operation via said interface with at least one of status data from said tool or payload connected to the interface or data from said interface (“sensors (capable of measuring weight and volume of an object) may be arranged in the payload frame. Therefore, when the payload modules are operatively coupled to the payload frame such sensors may measure the weight and the volume of the payload modules. In another embodiment, the payload modules may include such sensors for measuring the weight and the volume thereof, and communicate the same through the communication interface”, Paragraph 40, “data associated with the relative location, the weight and the volume of the payload modules may be initially received by the microcontroller of the payload frame. Thereafter, the microcontroller of the payload frame may communicate with the controller of the drone with the help of a communication interface. In an example, the microcontroller of the payload frame and the controller of the drone may include a wired communication interface therebetween, otherwise a wireless-less communication interface, which may include but not be limited to Bluetooth, ZigBee and NFC (near field communication)”, Paragraph 42, “the payload module may comprise a wireless communication means. These communication means may be used for example for wirelessly communicating location data of the system to a ground station. In another embodiment, the positioning means and the wireless communication means may be present in the drone rather than in the payload module. In yet another embodiment, the controller of the drone communicates with the at least one payload module for receiving position information and for communicating with a ground station. In one embodiment, a weight, a volume and a further physical property of the payload frame may be known to the controller of the drone, otherwise the payload frame may be configured to communicate such information to the controller of the drone for the generation of the flight parameters of the system”, Paragraphs 47-48, “payload frame 202 also includes a microcontroller 216 configured to receive and/or determine data associated with the relative location, the weight, the volume and the further physical properties of the payload modules 206a-206e (for example with the help of sensors, arranged on the payload frame 202, not shown). Further, the microcontroller 216 is communicably coupled to the controller 118 of the drone 102 to transmit such data associated with the payload modules 206a-206e”, Paragraph 53); and
using the at least one of said status data or said data in at least one flight control unit of the UAV for at least one of controlling an operation of the UAV or controlling a connecting state of the tool or payload (“The controller of the drone may be configured to generate flight parameters of the system, based on at least the weight distribution within the payload frame. The flight parameters may include but not be limited to speed, altitude and turning speed, of the system. In an example, based on the weight distribution within the payload frame, a rotational speed of propellers (or the motors coupled thereto) may be adjusted by the controller to make the flight of the system balanced and steady”, Paragraph 46).
Regarding Claim 8, Heinonen renders obvious the interface of Claim 1, and Heinonen further discloses at least one of a data communication element (one or more of communication interfaces 214a-214e in conjunction with electrical connections 212a-212e and/or a wireless communication unit) in operative connection with said control unit (“payload frame 104 also comprises a microcontroller 116. The microcontroller 116 is configured to communicate with a controller 118 of the drone 102”, Paragraph 50) and configured to at least receive status data from the tool or payload connected to the interface or configured to communicate with the flight control unit of the UAV for providing said flight control unit with data related to said measured at least one physical property (“means for electrically coupling comprises a communication interface for communicating with a controller of the drone. The term “communication interface” used herein typically includes an electronic circuit, usually designed to a specific standard that enables telecommunication between the at least one payload module and the controller of the drone. In an example, the communication interface may be a wired communication interface or a wireless-less communication interface, which may include but not be limited to Bluetooth, ZigBee and NFC (near field communication)”, Paragraph 34, “data associated with the relative location, the weight and the volume of the payload modules may be initially received by the microcontroller of the payload frame. Thereafter, the microcontroller of the payload frame may communicate with the controller of the drone with the help of a communication interface. In an example, the microcontroller of the payload frame and the controller of the drone may include a wired communication interface therebetween, otherwise a wireless-less communication interface, which may include but not be limited to Bluetooth, ZigBee and NFC (near field communication)”, Paragraph 42, “the payload module may comprise a wireless communication means. These communication means may be used for example for wirelessly communicating location data of the system to a ground station. In another embodiment, the positioning means and the wireless communication means may be present in the drone rather than in the payload module. In yet another embodiment, the controller of the drone communicates with the at least one payload module for receiving position information and for communicating with a ground station. In one embodiment, a weight, a volume and a further physical property of the payload frame may be known to the controller of the drone, otherwise the payload frame may be configured to communicate such information to the controller of the drone for the generation of the flight parameters of the system”, Paragraphs 47-48, “payload frame 202 also includes a microcontroller 216 configured to receive and/or determine data associated with the relative location, the weight, the volume and the further physical properties of the payload modules 206a-206e (for example with the help of sensors, arranged on the payload frame 202, not shown). Further, the microcontroller 216 is communicably coupled to the controller 118 of the drone 102 to transmit such data associated with the payload modules 206a-206e”, Paragraph 53).
Regarding Claim 11, Heinonen renders obvious the UAV of Claim 10, and Heinonen further discloses that said least one flight control unit (controller 118 and/or a ground station) is configured to control said at least one propulsion unit and optionally an additional steering unit for control- ling a movement of the UAV based on said input data (“The controller of the drone may be configured to generate flight parameters of the system, based on at least the weight distribution within the payload frame. The flight parameters may include but not be limited to speed, altitude and turning speed, of the system. In an example, based on the weight distribution within the payload frame, a rotational speed of propellers (or the motors coupled thereto) may be adjusted by the controller to make the flight of the system balanced and steady”, Paragraph 46).
Regarding Claim 13, Heinonen renders obvious the tool or payload of Claim 12, and Heinonen further discloses at least one data communication element (one or more of communication interfaces 214a-214e in conjunction with electrical connections 212a-212e and/or a wireless communication unit) configured to provide an operative connection with said control unit of the interface (“payload frame 104 also comprises a microcontroller 116. The microcontroller 116 is configured to communicate with a controller 118 of the drone 102”, Paragraph 50) for at least relaying status data from the tool or payload to the interface (“data associated with the relative location, the weight and the volume of the payload modules may be initially received by the microcontroller of the payload frame. Thereafter, the microcontroller of the payload frame may communicate with the controller of the drone with the help of a communication interface. In an example, the microcontroller of the payload frame and the controller of the drone may include a wired communication interface therebetween, otherwise a wireless-less communication interface, which may include but not be limited to Bluetooth, ZigBee and NFC (near field communication)”, Paragraph 42, “a weight, a volume and a further physical property of the payload frame may be known to the controller of the drone, otherwise the payload frame may be configured to communicate such information to the controller of the drone for the generation of the flight parameters of the system”, Paragraphs 47-48, “payload frame 202 also includes a microcontroller 216 configured to receive and/or determine data associated with the relative location, the weight, the volume and the further physical properties of the payload modules 206a-206e (for example with the help of sensors, arranged on the payload frame 202, not shown). Further, the microcontroller 216 is communicably coupled to the controller 118 of the drone 102 to transmit such data associated with the payload modules 206a-206e”, Paragraph 53) in a connected state (“payload frame 104 is connected to the drone 102 using as coupling means 106”, Paragraph 50).
Regarding Claim 15, Heinonen renders obvious the system of Claim 14, and Heinonen further discloses a tool or payload (“Each drone includes a payload having a payload frame and at least one payload module, such as cameras, cargo, and communication units, associated with the payload frame”, Paragraph 3, “the payload frame 104 is shown arranged with at least one payload modules, such as payload modules 110, 112”, Paragraph 50) including a tool or payload body (“at least one payload module, such as cameras, cargo, and communication units”, Paragraph 3; payload modules 110, 112, 206a-206e), and at least one interface connecting element attached to said tool or payload body, said interface connecting element being configured to connect with the interface (payload frame 104/202) on the tool or payload side thereof, said interface connecting element of the tool or payload being mechanically fastened or fastenable to said interface on said tool or payload side thereof (“the payload frame may be configured to have any suitable shape, such as oval or spherical or cylindrical with or without segment, but essentially with both means for mechanical and electrical coupling for the payload modules”, Paragraph 35, “payload frame 104 also includes means for attaching (for physical attachment, not shown) the payload modules 110, 112 with the payload frame 104. The payload frame 104 further includes means for electrically coupling 120 (shown and explained in greater detail in FIG. 2) for the payload modules 110, 112”, Paragraph 51, “the payload frame 202 includes means for electrically coupling 204 at least one payload module, such as payload modules 206a-206e, to the payload frame 202”, Paragraph 52); wherein the interface and the tool or payload are operatively connected or connectable via at least one data communication element of the tool or payload  (one or more of communication interfaces 214a-214e in conjunction with electrical connections 212a-212e and/or a wireless communication unit).
Claims 3-7, 9, and 16 are rejected under 35 U.S.C. 103 as being obvious over Heinonen in view of Cantrell et al. (US 2018/0072415, filed 8 Sep 17 and published 15 Mar 18), herein “Cantrell”.
Regarding Claim 3, Heinonen renders obvious the interface of Claim 1, but Heinonen remains silent in that the at least one second connecting element (coupling means 106) specifically comprises a pin or bolt type connector.  However, this is taught by Cantrell (“The coupling systems 216, 316 and/or the universal coupler 214 can include one or more slots, latching systems, retractable pins, pin apertures to receive retractable pins, biased levers, notches, guide rails, slots or grooves (e.g., to receive guide rails), rotational bars with corresponding motors and corresponding cavities to receive and allow the bars to rotate, one or more sets of magnets, one or more sets of electromagnets, flexible latches and corresponding ledges or other engaging surfaces, threaded bolts and corresponding threaded apertures, clips, other such structures, or combination of two or more of such securing structures to temporarily secure at least one tool system 106 with the universal coupler. One or more actuators, motors or the like may be included with the coupling system and controlled by the UAV control circuit to cause the coupling system to engage, lock or otherwise secure a tool system with the UAV, and similarly cause the coupling system to unlock, disengage or otherwise release the tool system to allow the UAV to separate from the tool system. While secured, the communication interface 222 is configured to establish a communication connection between the communication bus 220 and one or more tool systems 106”, Paragraph 28, “In some embodiments, a decoupling of the first tool system from a universal coupler of the UAV is caused. The decoupling may be activated by the UAV control circuit. In some instances, the first tool system may be secured with the universal coupler through one or more couplers that may be activated and deactivated. For example, retractable pins may be retracted, a lever arm may be rotated, one or more electromagnets may be activated or deactivated, other such decoupling, or combination of two or more of such decoupling may be implemented. The coupling of a second tool system can be directed with the first universal coupler following the decoupling of the first tool system”, Paragraph 97).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the interface of Heinonen so that it’s ambiguous coupling means 106 is specifically a pin or bolt type connector, as taught by Cantrell, in order to utilize common means for ensuring the payload/tool and/or the payload frame are locked in place when they should be, so that they don’t fall off of the UAV they’re meant to be attached to.
Regarding Claims 4-7, Heinonen renders obvious the interface of Claim 1, but Heinonen remains silent in that: the at least one control unit (per Claims 4-6) (“payload frame 104 also comprises a microcontroller 116. The microcontroller 116 is configured to communicate with a controller 118 of the drone 102”, Paragraph 50) comprises power electronics, said power electronics are configured to adapt a power characteristic of the control unit to at least one of a power characteristic of the UAV or a power characteristic of the tool or payload (per Claim 4) / comprises a logical interface unit configured to provide data related to said measured at least one physical property to the UAV to trigger at least one tool or payload related function (per Claim 5) / comprises a computational unit, said computational unit is configured with a communication protocol enabling an exchange status information between the UAV and the tool or payload (per Claim 6) / further comprising: at least one electrical energy supply unit configured to supply electrical energy to any electrical energy consuming unit comprised in at least one of the interface or to the tool or payload (per Claim 7) (“a UAV may communicate with the mounting station providing information about a tool system to be retrieved, and the mounting station can take steps to prepare the tool system (e.g., direct power to the tool system to recharge the internal power source, move the tool system into a position to be cooperated with the UAV, confirm the tool system is in operating conditions (e.g., based on previous input information, applying testing, etc.), and/or other such actions)”, Paragraph 21, “the UAV further includes a rechargeable electrical power source 212 coupled with the UAV control circuit and the plurality of lift motors supplying electrical power to the UAV control circuit and the plurality of lift motors. The rechargeable power source can include one or more rechargeable batteries, capacitors, other such electrical power storage devices, or combination of two or more of such power sources. Some embodiments further include one or more sets of photovoltaic cells and/or solar panels to supply electrical power to the rechargeable power source. Additionally or alternatively, the UAV may include a power coupler to enable the UAV to temporarily electrically couple with an external power source to recharge the rechargeable power source”, Paragraph 25, “the UAV supplies power to the tool system to operate the one or more functional systems 310. Some tool systems 106 may include one or more power sources 312 that provide power to the tool system control circuit 302 and one or more functional systems 310. Typically, the tool system power source 312 is a rechargeable power source enabling repeated recharging and discharging of the power source. The tool system can be configured to couple with a power line or other coupling of a mounting station 114 or other source to recharge the tool system power source. The power stored in the tool system power source 312 allows the tool system to operate while limiting or preventing drawing power from the UAV, which can allow for greater operating durations of the UAV. Additionally or alternatively, the UAV may supply power to recharge the tool system power source. Similarly, the UAV may in some instances draw power from the tool system power source to extend operation of the UAV. In some embodiments, the UAV may not include a power source or have a limited power source 212, and draw power from the one or more tool systems cooperated with the UAV”, Paragraph 31, “a UAV control circuit may continue to evaluate sensor data and/or other parameters (e.g., power level of the UAV and/or tool system”, Paragraph 46).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the interface of Heinonen so that the UAV and the tool/payload may coordinate power and/or power data and/or functions related to said power and/or power data, as each taught by Cantrell, in order to ensure that the tool/payload is compatible with the UAV, can collaborate energy requirements and usage, and can ensure that whatever functions that should get done using said tool/payload have sufficient energy to execute them properly and efficiently.
Regarding Claim 9, Heinonen renders obvious the interface of Claim 1, and Heinonen remains silent in that, but instead Cantrell teaches, the interface further comprising a human machine interface in connection with a database for choosing, from said database, payload- or tool-specific data for transmission to the flight control unit of the UAV, wherein the human machine interface comprises a touchpad or display with an input configured to allow at least one of an input or selection, from said database, tool/payload data including at least one of a weight or dimensions, displaying a status of an electrical energy supply unit of the tool or payload or the interface, or for triggering a functionality of the tool for test before flight (“the central control circuit may further evaluate information, such as sensor information, user entered data and/or instructions, parameters and/or other such information in determining whether one or more tasks are to be performed”, Paragraph 37, “a UAV database that is accessible to the central control system and/or one or more UAV control circuits via the communication network 108. The UAV database can store UAV capability data defining operational capabilities of each of the multiple UAVs, UAV historic information and/or other such information. The UAV capabilities can include specification capabilities provided by a UAV manufacturer (e.g., lift capabilities, flight duration capabilities, size, communications capabilities, on-board sensors, flight speeds, other information, and typically a combination of two or more of such information). Further the UAV database can store operating capacity and/or capabilities. The operating capabilities can include real time data corresponding to conditions of the UAV, such as but not limited to remaining battery power, current location information, current intended route information, tool system identifiers of one or more tool systems cooperated with the UAV, estimated remaining flight capabilities, altitude information, error data, operational status information, sensor data from one or more internal UAV sensors, sensor data from one or more external sensors, other such capabilities information, or combination of two or more of such information. In some applications, the UAV database may further include tool system capabilities corresponding to the one or more tool systems cooperated with the UAV (e.g., tool system power levels, fill level of one or more reservoirs, types of one or more sensors on the tool system, other such information, or a combination of two or more of such information). The UAV control circuit and/or the central control system can be configured to access at least some of the UAV capability data and utilize this information in making decisions regarding current and subsequent tasks being or to be performed. In some instances, for example, the UAV capability data is utilized to select a set of one or more UAVs to complete a current task and/or at least initiate another task. Some embodiments further include and/or have access to a tool system database configured to store tool system parameters associated with each of a plurality of tool systems. The tool system parameters can, at least part, define a function that is performed by a corresponding one of the plurality of tool system. The tool system database can further store operating parameters, operating capabilities information, historic information, real-time current information, tool system identifiers, tool system locations, tool system capabilities corresponding to the one or more tool systems cooperated with a UAV (e.g., tool system power levels, fill level of one or more reservoirs, types of one or more sensors on the tool system, other such information, or a combination of two or more of such information), other such information, or combination of such information. The UAV control circuit and/or central control system can access at least some of the tool system database in making decisions relative to one or more tool systems, such as selection of one or more tool systems to be cooperated with each of one or more UAVs to be used to implement the respective portions of one or more tasks”, Paragraphs 50-51, “The ledger can provide access to information (e.g., sensor information, scheduling, operating status information (e.g., power levels, tool systems in use, estimated percentage of a task completed, etc.), available and in use UAVs and tool systems information, location information of UAVs and tool systems, mounting station locations, availability to receive tool systems at mounting stations, history of completed tasks, history of user inputs, history of user requests, history of UAVs operations, history of tool system operations, other such information, and typically a combination of two or more of such information). Further, the ledger information can be accessed by multiple systems of the task coordination system 100. In some instances, information from a UAV and/or tool system is uploaded in a batch when returned to a mounting station and/or docking station”, Paragraph 80, “user interface 616 can allow a user to interact with the system 600 and receive information through the system. In some instances, the user interface 616 includes a display 622 and/or one or more user inputs 624, such as buttons, touch screen, track ball, keyboard, mouse, etc., which can be part of or wired or wirelessly coupled with the system 600. Typically, the system 600 further includes one or more communication interfaces, ports, transceivers 620 and the like allowing the system 600 to communicate over a communication bus, a distributed computer and/or wired and/or wireless communication network 108 (e.g., a local area network (LAN), the Internet, wide area network (WAN), etc.), communication link 618, other networks or communication channels with other devices and/or other such communications or combination of two or more of such communication methods”, Paragraph 86).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the interface of Heinonen to additionally serve as a human machine interface based on its communicative connection with a user-controlled database for choosing, from said database, payload- or tool-specific data for transmission to the flight control unit of the UAV, comprising a touchpad or display with an input configured to allow at least one of an input or selection, from said database, as taught by Cantrell, in order to enable distributed computing capabilities and administrative control over the UAV, other UAVs, and/or any payload/tools associated with said UAV/-s.
Regarding Claim 16, Heinonen renders obvious the system of Claim 15, and Heinonen remains silent in that, but instead Cantrell teaches that said least one flight control unit is configured to provide a signal for changing a connecting state of said tool or payload between a first connecting state, in which first connecting state said tool or payload is fastened or fastenable to the interface, and a second connecting state, in which second connecting state said tool or payload is detached or detachable from the interface (“One or more actuators, motors or the like may be included with the coupling system and controlled by the UAV control circuit to cause the coupling system to engage, lock or otherwise secure a tool system with the UAV, and similarly cause the coupling system to unlock, disengage or otherwise release the tool system to allow the UAV to separate from the tool system. While secured, the communication interface 222 is configured to establish a communication connection between the communication bus 220 and one or more tool systems 106”, Paragraph 28, “In some embodiments, the first UAV and second UAV may exchange the tool system while in flight (e.g., the first UAV may position itself and the universal coupler above the second UAV, and the second UAV can release the tool system up to the first UAV)”, Paragraph 43, “a UAV control circuit, in directing another UAV to transfer a tool system, may direct the other UAV to release the tool system at a location where a task is to be performed using the tool system. This can include directing the UAV to release the tool system on the ground, in a mounting station proximate the area where the task is to be performed, placing the tool system and a predefined landing area or other predefined deposit area, or the like”, Paragraph 68).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the system of Heinonen to enable the UAVs flight control unit to lock in place or releasably disconnect the tool or payload according to commands, as taught by Cantrell, in order to enable payload/tool interchangeability without having to change the configuration of each UAV for each unique payload/tool (“The UAVs do not have to be built to perform specific tasks, but instead can be assembled with one or more couplers and/or the universal coupler to enable the different UAVs to releasably cooperate with one or more tool systems that can be carried by the UAVs to a location where the tool systems are to be utilized”, Paragraph 81).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between the hours of 0930-1800 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663